 In theMatter of SMITH RICEMILL, INC. AND DEWITTBONDED WARE-HOUSE COMPANY,1 EMPLOYERSandFEDERAL LABOR UNION, No. 23416,AFL, PETITIONERCase No. 32-RC-106.-Decided May 5,1949DECISIONANDDIRECTION OF ELECTIONUpon a petition duly filed, a hearing was held before Richard C.Keenan, hearing officer.The hearing officer's rulings made at thehearing are free from prejudicial error and are hereby affirmed.Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-member panel [Members Reynolds, Murdock, andGray].Upon the entire record in this case, the Board finds :1.The Employers, Smith Rice Mill, Inc., and DeWitt BondedWarehouse Company, respectively, are engaged in the business of mill-ing rice and storing rice.Prior to July 1948, Smith Rice Mill Com-pany owned and operated the mill, elevator, and warehouses whichare presently being operated by the Employers.From September1944 until September 1947, all the production and maintenance em-ployees of Smith Rice Mill Company, including warehouse and millemployees, were covered by a collective bargaining agreement betweenthe said company and the Petitioner. In 1948, Smith Rice Mill Com-pany sold its physical properties to Smith Rice Mill, Inc.The lattercorporation thereafter leased the elevator and warehouses to DeWittBonded Warehouse Company, who conducts all storage operations.The operations of Smith Rice Mill, Inc., and DeWitt Bonded Ware-house Company together are substantially the same as the operations1 At thehearing, the hearing officer granted the Petitioner'smotion to amend itspetitionby adding DeWittBonded Warehouse Company asa partyto this proceeding.Smith Rice Mill, Inc, opposedthe motionon the groundsthatno notice of hearing wasserved uponDeWittBonded WarehouseCompany and that the amendment of the petitionprejudices the Employers.In view of the fact that we hereinafter find that DeWitt BondedWarehouseCompany andSmith Rice Mill, Inc., together are a single employer withinthe meaning of Section2 (2) of the Act, we believe that thenotice of hearing served uponSmith Rice Mill,Inc.,was sufficientnotice to DeWittBonded WarehouseCompany.Ac-cordingly,we find that the -Employers were notprejudicedby the amendment of thepetition and we, therefore,affirm the hearing officer's ruling.Cf.Matterof Texas Hard-4boodManufacturingCompany, 73N. L.R. B. 356;Matter of NationalDressManufacturers'Association Inc., et al.,28 N. L.R. B. 386, 389.83 N. L. R. B., No. 53.380 ."S4='RICE MILL, INC. j381of their predecessor, Smith Rice' Mill Company.Rough rice is de-livered initially to the rough rice warehouse or the elevator, whereit is stored.When the rice is required for milling, it is deliveredfrom the elevator to the mill through a pipe connecting the twobuildings.After the milling operation, the rice is sacked and de-livered by mill employees- to the clean rice warehouses which arephysically attached to the mill.The rice is shipped out of the plantfrom the warehouses.Smith Rice Mill, Inc. operates the mill andDeWitt Bonded Warehouse Company operates the elevator and ware-houses.There is a single paymaster, one personnel officer and a singleclerical staff 'for both corporations.All foremen in charge of opera-tions of the elevator and the warehouses are employees of and paidby Smith Rice Mill, Inc. Otto Leibrock, the president and managerof Smith Rice Mill, Inc., also supervises operations of the elevatorand warehouses.Employees at the elevator and warehouses are hiredand discharged by their foremen who are employees of the SmithRice Mill, Inc.A single power plant furnishes power to the mill,'elevator, and warehouses.Although DeWitt Bonded WarehouseCompany is required by law to accept rice for storage from the publicgenerally, the record shows that the great bulk of its operations arefor the account of Smith Rice Mill, Inc. In view of the interdepend-ence of operations of the two companies and the exercise of effectivecontrol by Smith Rice Mill, Inc. over the employees of DeWitt BondedWarehouse Company, we believe that Smith Rice Mill, Inc., andDeWitt Bonded Warehouse Company together constitute a singleemployer within the meaning of Section 2 (2) of the Act 2The Employers are engaged in commerce within the meaning of theNational Labor Relations Act.2.The Petitioner claims to represent employees of the Employers.3.A question affecting commerce exists concerning the representa-tion of employees of the Employers within the meaning of Section 9(c) (1) and Section 2 (6) and (7) of the Act.4.We find that all production and maintenance employees of SmithRice Mill, Inc., and DeWitt Bonded Warehouse Company at theirplant in DeWitt, Arkansas, excluding technical, clerical, and officeemployees, watchmen, guards, foremen, and other supervisors as de-fined in the Act, constitute a unit appropriate for the purposes ofcollective bargaining, within the meaning of Section 9 (b) of the Act.5.The Employers' operations are seasonal in nature.The peakoperations begin in September and continue until the following Aprilor June.We shall direct that the election be held at or about the peakof the Employers' operations on a date to be determined by the Regional2 Cf.Matterof Clarksburg Paper Company,80 N. L.R. B. 1304;Matter of AmericanRelay and Controls, Inc.,81 N. LR. B 178. 382DECISIONS OF NATIONAL LABORRELATIONS BOARDDirector among the employees in the appropriate unit who are em-ployed during the pay-roll period immediately preceding the dateof issuance of the notice of election.DIRECTION OF ELECTIONAs part of the investigation to ascertain representatives for thepurposes of collective bargaining with,the Employers,. an election bysecret ballot shall be conducted on a date to be selected by the RegionalDirector in accordance with the instructions set forth in paragraphnumbered 5, above, under the direction and supervision of the RegionalDirector for the Region in which this case was heard and subject toSections 203.61 and 203.62 of National Labor Relations Board Rulesand Regulations-Series 5, as amended, among the employees in theunit found appropriate in paragraph numbered 4, above, who are em-ployed during the pay-roll period immediately preceding the date ofissuance of the notice of election, including employees who did notwork during said pay-roll period because they were ill or on vacationor temporarily laid off, but excluding those employees who have sincequit or been discharged for cause and have not been rehired or rein-stated priod to the date of the election, and also excluding employeeson strike who are not entitled to reinstatement, to determine whether ornot they wish to be represented, for purposes of collective bargaining,by Federal Labor Union, No. 23415, AFL.